          Case 1:19-cr-00862-VEC Document 135 Filed 05/06/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 05/06/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
                                                                :
 CARMELO VELEZ; CHRISTOPHER                                     :
 RODRIGUEZ; LUIS SEPULVEDA; ANGEL                               :
 LOPEZ; CHRISTOPHER LUM; EMMANUEL                               :   19-CR-862 (VEC)
 BONAFE; CHRISTOPHER NELSON; JOSIAH                             :
 VELAZQUEZ; ALBERTO BORGES; JUAN                                :        ORDER
 HERNANDEZ; JESUS HERNANDEZ;                                    :
 HEINNER SOLIS; EZEQUIEL OSPINA;                                :
 RAIMUNDO NIEVES; DEESHUNTEE                                    :
 STEVENS; HECTOR BONAPARTE;                                     :
 MICHAEL GONZALEZ;                                              :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference is currently scheduled for May 14, 2020; and

        WHEREAS social distancing guidelines remain in effect due to COVID-19;

        IT IS HEREBY ORDERED THAT the May 14 conference is adjourned pending further

order. The parties are directed to meet and confer about next steps, and the Government is

directed to submit a joint letter on behalf of all parties no later than May 12, 2020. In addition to

raising any other case management issues that the parties find appropriate, the letter must:

             1. Propose a mutually convenient date and time on or before June 19, 2020, to hold a

                 status conference and set a trial schedule;

             2. Indicate whether some or all Defendants are willing to waive their physical

                 appearance and appear solely via counsel at the next status conference, in order to

                 minimize the risk of infection;
       Case 1:19-cr-00862-VEC Document 135 Filed 05/06/20 Page 2 of 2



        3. Explain whether there are any pretrial motions that are ready to be filed at this

           time, and if so, propose a briefing schedule convenient to the relevant parties;

        4. Indicate whether all parties consent to an exclusion of time until the next status

           conference for purposes of the Speedy Trial Act.



SO ORDERED.

Dated: May 6, 2020
      New York, NY
                                                          ______________________________
                                                                VALERIE CAPRONI
                                                                United States District Judge




                                            2 of 2
